Citation Nr: 0125159	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  98-09 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a right knee injury.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
depressive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

The veteran served on active duty from January to 
December 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September and November 1997 rating 
decision of the Montgomery, Alabama Department of Veterans 
Affairs (VA) Regional Office (RO).  The St. Petersburg, 
Florida, RO now has original jurisdiction of the veteran's 
claims file.  

In July 2001, a videoconference hearing was held before the 
undersigned, who was designated by the Chairman of the Board 
to conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West Supp. 2001).  The transcript of the videoconference 
hearing is of record.

Unfortunately, remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the veteran with these 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

During the pendency of this claim, there was a substantial 
change in the law.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The new law specifically provides 
that "[n]othing in this section shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or secured 
. . . ."  38 U.S.C.A. § 5103A(f) (West Supp. 2001).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Since this claim 
was filed prior to August 29, 2001, the new definition of new 
and material evidence provided in the new regulations does 
not apply, and the case must be decided under the previous 
version of 38 C.F.R. § 3.156(a) (2001).

In the September 1997 rating decision, the April 1998 
statement of the case (SOC), the June 1998 rating decision, 
and the July 1998 supplemental statement of the case (SSOC), 
the RO denied the claims using an impermissible standard to 
reopen finally disallowed claims, that set forth in Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  In the case of Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998), the Federal Circuit 
held that in Colvin, the Court impermissibly ignored the 
definition of "material evidence" adopted by VA under 38 
C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the Federal 
Circuit held in Hodge that the legal standard that remains 
valid was that contemplated under 38 C.F.R. § 3.156(a) that 
requires that in order for new evidence to be material, the 
new evidence should "bear[ ] directly and substantially upon 
the specific matter under consideration . . . [and must be] 
so significant that it must be considered in order to fairly 
decide the merits of the claim."

Although the new regulation adopted pursuant to the VCAA 
defines new and material evidence in similar fashion to the 
definition endorsed in Colvin ("must raise a reasonable 
possibility of substantiating the claim"), the new definition 
is not applicable in this case, which was in appellate status 
before the effective date of the new regulation.  See 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a)).  Therefore, the RO must 
address the claims using the criteria set forth in 38 C.F.R. 
§ 3.156(a) (2001).  

Additionally, in a letter written to her Congresswoman and 
submitted to VA in support of her claim in April 1998, the 
veteran referred to her attempt to get Social Security 
disability benefits and said that a Social Security hearing 
was held in November 1997.  VA has a duty to assist the 
veteran in obtaining relevant records held by any Federal 
department or agency that the claimant adequately identifies 
and authorizes the Secretary to obtain.  38 U.S.C.A. 
§ 5103A(c)(3) (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630-
31 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).  VA has a duty to assist in gathering Social 
Security records when put on notice that the veteran may be 
receiving such benefits.  Clarkson v. Brown, 4 Vet. App. 565 
(1993).  A request for the administrative decision and 
supportive documents should be made.  Murincsak v. Derwinski, 
2 Vet. App. 363, 370-72 (1992).

During the veteran's July 2001 videoconference hearing, she 
also testified that she was seen by a VA examiner for her 
psychiatric disability since 1997.  She stated that she was 
seen by this VA examiner every three months.  There is 
evidence in the claims folder that the veteran was seen by VA 
in May 1998 for her psychiatric disability, and was told to 
return to the clinic in two to three months.  No other VA 
mental health clinic records are associated with the claims 
folder.  VA is on notice, at least, of potentially relevant 
medical information.  VA treatment records are considered to 
be constructively included within the record, and must be 
acquired if material to an issue on appeal.  Therefore, in 
the instant claim, it is necessary to obtain the 
aforementioned VA treatment records, if they exist, prior to 
a final decision in this case.  See Dunn v. West, 11 Vet. 
App. 462 (1998); see also Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992); 38 U.S.C.A. § 5103A(c) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c)).  

Finally, during the VA videoconference hearing in July 2001, 
the veteran raised the issue of secondary service connection 
for her depressive disorder.  She stated that in addition to 
the claim that her depression started during basic training 
while in service, she also claims that her service-connected 
left knee and gynecological conditions cause chronic pain 
which in effect worsens her depression.  In a March 1986 VA 
psychiatric examination, the examiner indicated that the 
veteran had a passive aggressive personality disorder which 
probably prompted her discharge from service, but she had 
also developed reactive psychoneurotic anxiety and depression 
secondary to discomfort in her knees.  He diagnosed reactive 
anxiety with depression.  Disability resulting from the 
aggravation of a non-service connected condition by a service 
connected condition is compensable under 38 C.F.R. § 3.310(a) 
(2001).  Allen v. Brown, 7 Vet. App. 439 (1995).  

After the RO has received the veteran's VA records, and 
reviews the aforementioned VA examination in connection with 
whether there is sufficient evidence to reopen the claim, if 
there is sufficient evidence, the RO should undertake such 
development as is necessary, to include providing any 
necessary medical examinations.  If examination is necessary, 
a psychiatric examination should take into account the theory 
that a psychiatric disorder is claimed to have been caused or 
aggravated by service-connected left knee and gynecological 
disorders.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Ask the veteran for the names of all 
VA medical facilities from which she has 
received treatment, from 1982 to the 
present, for her right knee and from 1997 
for her depressive disorder.  Any records 
not presently of record, to include VA 
treatment records from the VAMC in 
Jacksonville, Florida, and any other 
VAMCs identified by the veteran, should 
be obtained and associated with the 
claims folder.

2.  Contact the Social Security 
Administration and request photocopies of 
all medical records reviewed in 
connection with any claim of the veteran 
for disability benefits as well as all 
administrative records granting or 
denying benefits.  All attempts to secure 
these records must be documented in the 
claims folder, and any records received 
should be associated therein.  

3.  Review the file and determine whether 
the VCAA requires any further 
notification or assistance.  The 
veteran's claims to reopen should be 
evaluated using the standard of 
38 C.F.R. § 3.156(a) in effect for the 
pendency of this claim, i.e., evidence 
not previously submitted, which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  The claim for a 
depressive disorder should also be 
evaluated under the veteran's contention 
that it is caused by or aggravated by the 
veteran's service connected left knee 
and/or gynecological disorders.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  All 
evidence must be considered.  If the 
claim is reopened, undertake such further 
development as may be indicated, to 
include providing appropriate 
examinations.  If psychiatric examination 
is necessary, the examiner should address 
the veteran's claim that her service-
connected left knee and/or gynecological 
conditions either caused or aggravated an 
acquired psychiatric disorder.

4.  Readjudicate the veteran's claims.  
If the claims remain denied, furnish the 
veteran and her representative an 
appropriate SSOC and give them an 
opportunity to respond.

Thereafter, subject to current appellate procedures, return 
the case to the Board for appellate review, if appropriate.  
The veteran need take no action until she is further advised.  
The purpose of this REMAND is to obtain additional 
information and to accord due process.  No inference should 
be drawn regarding final disposition.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

